DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.
Claims 2-23 remain pending and under prosecution.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In regard to Claims 2, 6, and 9, the recitation that the energy response from a third region containing information about optical scatter from skin tissue of the organism and is “generated by the at least one optical detector” does not appear to be properly supported by the disclosure.  
Applicant cites paragraph 0042 of the publication as providing support (remarks pg. 8).  However, it is noted that paragraph 0042 refers to detecting signals over tissue area containing a blood vessel vs one that does not.  However, it is submitted that this is different than what is recited by the claims – signals relating to optical skin scatter, which appears to be discussed in paragraphs 0053-0055.  See the previous 112 first paragraph rejection, in the Final Rejection dated 10/28/2020, which discusses the difference between the two embodiments.  Thus, while support clearly exists for the detection and subtraction of the skin-related optical scatter signals, there is no support that said signals are “generated” particularly by the optical detector.  
It is noted that the specification does not appear to disclose how the skin-related optical scatter signals are extracted nor does it provide support for a specific output of said skin-related optical scatter signal.  For example, paragraphs 0055-0056 of the publication discusses how the skin-rated optical scatter signal is subtracted from a response to generate a cleaner signal but does not elaborate on how the skin-related optical scatter signal is determined/isolated to be subtracted.
In regard to Claims 2 and 6, given the indefiniteness below (112 second paragraph rejection below), the interpretation of the recitation that energy is directed to a first and 
Claims 3-5, 7-18, and 20-23 are rejected by virtue of dependence on Claims 2, 6, and 19.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claims 2, 6, and 19, the recitation of the optical scatter signal being “generated” by the at least one optical detector is indefinite because it is unclear exactly what constitutes “generating” and how that is different than the step of “detecting.”  No clarification can be found in applicant’s disclosure.  Therefore, in the rejection that follows, it is interpreted that “generating” is an equivalent to at least “detecting” at least some form of the optical scatter signal (as well as the first and second energy response).
In regard to Claims 2 and 6, it is unclear if the recitation that the optical emitters direct energy to a first and second “skin” region of an organism is meant to be interpreted as the only penetrating into the skin, or the energy being direct at the skin and then penetrating into deeper tissue and blood vessels after passing through the skin.  While it is assumed as the invention dictates, that the energy from the optical emitters is meant to penetrate past the skin and into the tissue and blood vessels, the claim should be clarified so that an interpretation of energy penetrating only into the skin is not present.  
Claims 3-5, 7-18, and 20-23 are rejected by virtue of dependence on Claims 2, 6, and 19.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-7, 9, 12-14, 16, and 19-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al (US Pub No. 20030109791) in view of Baker (US Pub No. 20080221414).

In regard to Claims 2 and 19-20, Kondo et al disclose a method of assessing blood pressure in an organism using a device 20 worn by the organism, best seen in Figure 2, the method comprising: 
directing, via first and second emitters 26a, light at one or more regions of the organism, best seen in Figure 2; 

generating first and second electrical signals corresponding to the light from the first and second emitters, respectively, based on the detecting of the scattered light (0040); and 
processing, via at least one processor 10, the first and second electrical signals, wherein the processing comprises: 
filtering each of the first and second electrical signals to generate a first extracted signal and a second extracted signal (0072-0074), 
wherein the first extracted signal comprises information about blood flow through a blood vessel of the organism (infra-red wavelength gives information about blood flow), and wherein the second extracted signal comprises information about size of the blood vessel (blue wavelength gives information on size of blood vessel) (0070-0079); and 
comparing the first extracted signal and the second extracted signal, in context of a physiological model to assess the blood pressure of the organism, best seen in Figure 2 and 10 (0078-0079). 
However, Kondo et al do not expressly disclose filtering each of the first and second electrical signals with respect to a (third) energy signal containing information about optical scatter from skin tissue of the organism to generate the first extracted signal and second extracted signal.  
Baker teach that it is well known in the art to provide an analogous physiological detecting device with emitters and detectors that detect optical scatter signals from skin tissue 88, i.e. shunted light, comprising energy emitted by at least one emitter (i.e. at a third 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kondo et al such that there is detecting a third signal associated with optical scatter from skin tissue of the organism such as with a detector and subtracting said signal in the manner taught by Baker from the first and second energy response signals of Kondo et al to provide an effective manner to provide a cleaner signal that advantageously does not contain noise from unwanted optical scatter signals from the skin tissue that are present during the measurement process, such that in combination, there is processing the first, second, and third energy response signals to produce a first extracted energy response signal containing cleaner blood flow information as compared to the information about blood flow contained in the first energy response signal, and a second extracted energy response signal containing cleaner blood vessel size information as compared to the information about blood vessel size contained in the second energy response signal due to the filtering by subtraction as taught by Baker, such that there is subtracting the signal containing information about optical scatter from skin tissue of the organism from the first electrical signal to generate the first extracted signal comprising the information about the blood flow and subtracting the signal containing information about optical scatter from skin 

3. Kondo et al disclose the method of claim 2, wherein detecting the first, second, and third energy response signals comprises detecting via at least one detector 26b selected from the group consisting of acoustic detectors, auscultatory detectors, motion detectors, optical detectors, thermal detectors, and piezoelectric detectors, best seen in Figure 2 and 10 (0040). 
4. Kondo et al disclose the method of claim 2, wherein detecting the first and second energy response signals comprises detecting electromagnetic radiation at different first and second wavelengths (infra-red and blue light), respectively, best seen in Figure 10 (0070-0079). 
5. Kondo et al disclose the method of claim 2, wherein the at least one physiological property comprises blood pressure, and further comprising: comparing the first extracted energy response signal and the second extracted energy response signal in context of a physiological model to assess the blood pressure of the organism (0070-0079), wherein the comparing comprises: calculating the blood pressure of the organism based on an area of a blood vessel and based on a volumetric flow rate of blood therein, wherein the area is based on blood vessel size and a change in the blood vessel size indicated by the second extracted energy response signal, and wherein the volumetric flow rate is indicated by the first extracted energy response signal, best seen in Figure 5-6 (0041-0063).

In regard to Claim 6, Kondo et al disclose a method of monitoring at least one physiological property of an organism, the method comprising: 

detecting a first energy response signal from the first skin region and a second energy response signal from the second skin region, wherein both of the first and second energy response signals contain information about blood flow and optical scatter since the detected light must reflect off of the skin and therefore contain optical scatter signals (0040, 0070-0079); and 
processing the first and second energy response signals to produce an extracted energy response signal indicative of the at least one physiological property, the extracted energy response signal containing cleaner blood flow information as compared to the information contained in the first and second energy response signals (0070-0079), subtracting the second energy response signal from the first energy response signal (0070-0079), wherein the directing and detecting are performed by a device 20 worn by the organism, best seen in Figure 2.
However, Kondo et al do not expressly disclose the processing comprises filtering each of the first and second energy response signals with respect to a third energy response signal containing information about the optical scatter.
Baker teach that it is well known in the art to provide an analogous physiological detecting device with emitters and detectors that detect optical scatter signals from skin tissue 88, i.e. shunted light, comprising energy emitted by at least one emitter (i.e. at a third wavelength), and then subtracting 90 said optical scatter signal from other desired measured energy signals to produce clean desired measured energy signals, best seen in Figure 5, as an effective manner of compensating for the unwanted optical scatter from skin tissue by 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kondo et al such that there is detecting a third signal associated with optical scatter from skin tissue of the organism such as with a detector and filtering by subtracting in the manner taught by Baker said signal from the first and second energy response signals of Kondo et al to provide an effective manner to provide a cleaner signal that advantageously does not contain noise from unwanted optical scatter signals from the skin tissue that are present during the measurement process

7. Kondo et al disclose the method of claim 6, wherein the first and second energy response signals indicate respective changes therein, and wherein the respective changes in the first and second energy response signals occur in unison since the emitters are detectors are disposed on the same device, which is the same reason provided by the instant invention, best seen in Figure 2. 
9. Kondo et al disclose the method of claim 6, further comprising comparing the extracted energy response signal that is indicative of the at least one physiological property with a physiological model to assess a physiological condition of the organism (0070-0079). 
12. Kondo et al disclose the method of claim 6, wherein the first skin region comprises vascular and non-vascular tissue, and wherein the second skin region comprises more non-vascular tissue than vascular tissue compared to the first skin region, best seen in Figure 2, 8, and 10 (0064-0065).

14. Kondo et al disclose the method of claim 6, wherein detecting the first energy response signal from the first skin region comprises detecting electromagnetic radiation at a first wavelength, and wherein detecting the second energy response signal from the second skin region comprises detecting electromagnetic radiation at a second wavelength that is different than the first wavelength, best seen in Figure 10 (0070-0079). 
16. Kondo et al disclose the method of claim 6, wherein directing the energy at the first and second skin regions comprises directing electromagnetic radiation via at least one optical emitter 26a and wherein detecting the first and second energy response signals from the first and second skin regions comprises detecting the electromagnetic radiation via at least one optical detector 26b, best seen in Figure 2 and 10. 
21. Kondo et al disclose the method of claim 19, wherein the first and second emitters emit light at different first and second wavelengths, respectively, and wherein the first and second electrical signals are associated with the first and second wavelengths, respectively, best seen in Figure 10 (0070-0079). 
23. Kondo et al in view of Baker disclose the third energy response signal (optical scatter signal) necessarily changes in unison with the first and second energy response signals due to .

Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al in view of Baker as applied to claim 6 above, and further in view of Turcott (US Pat No. 6997879).
Kondo et al in combination with Baker disclose the invention above but do not expressly disclose differentially amplifying the first energy response signal and the second energy response signal prior to the processing/comparing. 
Turcott teaches that it is well known in the art to differentially amplify analogous first and second energy response signals to effectively produce an extracted signal that enables determination of a physiological property (Col.2: 57-Col.3: 5). Turcott teaches this is performed by using an comparator 314 to subtract one signal from the other, in the manner already taught by Kondo et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Kondo et al as modified by Baker such that the at least one processor differentially amplifies the first and second energy response signals as taught by Turcott to effectively produce the extracted signal that enables determination of the physiological property.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al in view of Baker as applied to claim 6 above, and further in view of Schulze et al (US Pub No. 6893396).
.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al in view of Baker as applied to claim 6 above, and further in view of Li (US Pat No. 4371406).
Kondo et al in combination with Baker disclose the invention above including directing the energy at the first and second skin regions comprises directing electromagnetic radiation via at least one optical emitter 26a and detecting the first and second energy response signals from the first and second skin regions (Kondo et al, Figure 2) but do not expressly disclose electrically biasing at least one other optical emitter to operate as an optical detector. 
Li teach that it is well known in the art to provide a LED emitter array that can be electrically biased to operate as a detector array to provide a versatile emitter and detector array that can be used as desired (Col.19: 25-40).  Therefore, it would have been obvious to one .

Claims 17-18 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kondo et al in view of Baker as applied to claim 6 above, and further in view of Genoe et al (US Pub No. 20080312517).  	
Kondo et al in combination with Baker disclose the invention above including the directing the light at the one or more regions of the organism comprises directing the light via the first and second emitters 26A of Kondo et al, but do not expressly disclose directing the energy at the first and second skin regions comprises directing electromagnetic radiation via one or more arrays of optical emitters, or a third emitter, wherein the third electrical signal corresponds to the light from the third emitter, and wherein the first, second, and third emitters and the at least one detector are included in a unitary module.
It is noted that Baker teaches one “or more” emitters and a third wavelength to detect the optical skin scatter signal (0031, 0051-0052, 0055-0056).
Genoe et al teach that it is well known in the art to provide an analogous physiological property measuring device that uses one or more arrays comprises at least one monolithic or partially monolithic array of optical emitters as an effective configuration for the optical 
Genoe et al also teach using at multiple emitters to provide light at multiple wavelengths for the desired application of the device, including blood analysis (0055, 0097, 0098, 0100).  Genoe et al specifically disclose at least two emitters with narrow emission spectra for example to measure oxygen content (0098).  Thus, Genoe et al teach one emitter for each desired wavelength.  Genoe et al also teach the plurality of emitters and at least one detector included in a unitary module, i.e. matrix, as an effective configuration for the device for ease of use and attachment to the user, wherein the matrix would thus include at least three emitters (0101, 0103, 0106, 0108, 0112, 0113).
Kondo et al also teach at least two emitters 26A and a detector 26B on a unitary module 20, best seen in Figure 2.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kondo et al as modified by Baker to use at least partially monolithic array of optical emitters for the directing of energy at the skin as taught by Genoe et al to provide a configuration that advantageously allows monitoring of the physiological property of the user over a larger skin area.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Kondo et al as modified by Baker to include a third emitter, as taught by Genoe et al, wherein the third electrical signal corresponds to the light from the third emitter, to effectively provide the third wavelength to detect the optical skin scatter signal in the manner already taught by Baker such that each .

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are not persuasive.  Applicant contends that Baker does not teach the optical detector “generating” the optical scatter signal from skin tissue because the detector of Baker “does not… perform the estimating” (remarks pg.12 second to last paragraph).  However, it is submitted that this interpretation of both the claims and Baker are inappropriately narrow, and are thus not supported by applicant’s specification (see new 112 rejections above).  Further, it is submitted that Baker does indeed disclose the “detection/generation” of the optical scatter signal as disclosed by applicant’s disclosure and as broadly as has been claimed.
As noted in the new 112 first paragraph rejection above, applicant cites paragraph 0042 of the publication as providing such support (remarks pg. 8).  However, it is noted that paragraph 0042 refers to detecting signals over tissue area containing a blood vessel vs one that does not.  However, it is submitted that this is different than what is recited by the claims – signals relating to optical skin scatter, which appears to be discussed in paragraphs 0053-0055.  See the previous 112 first paragraph rejection, in the Final Rejection dated 10/28/2020, which discusses the difference between the two embodiments.

For example, paragraph 0053 states: “Optical scatter signals from these sources are more closely related to optical scatter from the skin or other tissue. Thus, when these skin-related optical scatter signals are differentially amplified with respect to their blood-vessel-related counterparts, at least two extracted signals can be generated that are more closely related to the size of a blood vessel and the blood flow rate through a blood vessel.”  The paragraph explains that skin-related optical scatter signals are present and differentially amplified, but do not state the skin-related optical scatter signals are “generated.”  The “two extracted signals can be generated” refer to that of the signal relating to blood vessel and blood flow rate, which are distinct from the skin-related optical scatter signals.  
It is noted that the specification does not appear to disclose how the skin-related optical scatter signals are extracted nor does it provide support for a specific output of said skin-related optical scatter signal.  For example, paragraphs 0055-0056 of the publication states that the skin-rated optical scatter signal is subtracted from a response to generate a cleaner signal but does not elaborate on how the skin-related optical scatter signal is determined/extracted/isolated/filtered to be subtracted.
Therefore, it is submitted that the disclosure does not provide specific support for the optical detector directly “generating” the optical scatter signal from skin tissue with a specific (intermediate) output or manner of filtering/isolation/extraction prior to being subtracted.  Thus, the interpretation of the claim is limited to what is commensurate with the scope of the 
Further, it is noted that applicant appears to state on the record that this “generating” is a form of “actively detecting” (remarks p.13 first paragraph).  This supports the interpretation that “generating” is not a distinct function or feature of the optical detector or signal detection process.
As such, the recitation of “generating by the at least one detector…a third energy response signal that contains information about optical scatter from skin tissue” does not preclude other elements/steps from being used/performed to “calculate” the optical scatter signal prior to subtraction, an interpretation which is commensurate with the (general) disclosure and has been recited equally as broadly.  As the claim uses a “comprising” preamble, said limitation does not require that the optical detector “perform/calculate, etc.” all the steps necessary to “isolate/filter/extract/calculate, etc.” the optical scatter signal prior to subtraction.  Such a specific interpretation is also not supported by the disclosure as elaborated above.  Therefore, it is submitted that Baker discloses the optical scatter signal being “generated” by the optical detector as broadly as has been claimed. 
Furthermore, it is submitted that Baker does indeed disclose “detecting/generating” the optical scatter signal from skin tissue.  For example, Baker discloses light shunting is light emitted that “arrives at the detector 18 without first having traveled through the patient’s skin but does not travel deeper into the tissue.  As noted, Baker explicitly describes the light “arriving” at the detector.  This thus constitutes the detector “generating” the optical scatter signal as claimed (also see 112 second paragraph rejection above).  
Baker also discloses the method in Figure 8 to determine the light shunting used in combination with an indication of sensor contact described in Figure 4, which also involves “detecting/generating” light at the optical detector that is reflected off the skin and thus is an indicator of the light shunting (0054-0056).  Baker explicitly discloses that the amount of “detection/generation” of light “received” at the detector at a wavelength such as a water-opaque wavelength indicates whether light shunting has occurred (0055).  This method of determining the amount of “detection/generation” of light at the detector is also explicitly tied to determining whether the sensor is adequately placed in contact with the skin tissue, which again would affect any subsequent skin-related optical scatter signals (0039, 0042, 0044-0048, 0051 – light is measured/detected/etc. by the detector).  Again, it is submitted that Baker explicitly discloses the optical detector “generating” the optical scatter signal as claimed, since the optical detector of Baker must first at least detect the optical scatter signal by having it arrive at the optical detector.
As recognized by applicant, Kondo necessarily discloses at least some optical scatter signals “detected/generated” – even if unintentionally – and thus the combination with Kondo et al and Baker make obvious the need to remove it by subtracting said optical scatter signal to improve the resulting signal.  

Regarding Claim 23, given the limited support in the disclosure (only mentioned in paragraph 0042 of the publication), a similar interpretation of the art is taken.  Thus, due to the nature of how the optical scatter signals are produced, i.e. by the energy from the optical emitters being reflected from the skin at the third region, it is submitted that said optical scatter signals necessarily change in unison with the first and second energy response signals, since all three energy signals are detected at the same time, and thus changes would also occur at the same time.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791